Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SEC. 1350 (SECTION -OXLEY ACT OF 2002) In connection with the Annual Report of, GoldPoint Resources, Inc. (the "Company") on Form 10-Q for the period ending March 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Patrick Orr, President, Chief Executive Officer, Chief Financial Officer and Director of the Company, hereby certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May By:/s/ Patrick Orr Patrick Orr, President, Chief Executive Officer, Chief Financial Officer and Director
